  Case 1:21-cv-16569-NLH Document 3 Filed 09/21/21 Page 1 of 3 PageID: 27



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
FREDERICK BANKS,               :
                               :
          Petitioner,          :    Civ. No. 21-16569 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
_____________________________ :


APPEARANCE:

Frederick Banks
05711-068
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Frederick Banks filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.         ECF No. 1.

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an
  Case 1:21-cv-16569-NLH Document 3 Filed 09/21/21 Page 2 of 3 PageID: 28



affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.   If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.      L. Civ. R. 81.2(c).

     Here, Petitioner’s in forma pauperis application is

incomplete as he did not submit an account statement.           The Court

shall instruct the Clerk to send Petitioner a blank in forma

pauperis form for Petitioner’s completion and return.           If prison

officials refuse to certify Petitioner’s account statement, as

he alleges in his letter, he shall complete the form to the best

of his ability and return it to the Court.         He must also include

an affidavit containing the dates of his request for account

certification and the names of any prison officials who refused

to certify the statement.

Conclusion

     For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without




                                    2
    Case 1:21-cv-16569-NLH Document 3 Filed 09/21/21 Page 3 of 3 PageID: 29



prejudice. 1    Petitioner will be granted leave to apply to re-open

within thirty (30) days, by paying the filing fee of $5.00 or

submitting a complete in forma pauperis application.

      An appropriate Order will be entered.



Dated: September 21, 2021                   s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is not
subject to the statute of limitations time bar if it was originally
submitted timely. See Houston v. Lack, 487 U.S. 266 (1988)
(prisoner mailbox rule); Papotto v. Hartford Life & Acc. Ins. Co.,
731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases and
explaining that a District Court retains jurisdiction over, and can
re-open, administratively closed cases).

                                      3
